Citation Nr: 0739359	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic renal 
insufficiency with dialysis, as secondary to hypertension.

3.  Entitlement to service connection for history of positive 
tuberculosis (TB) test.

4.  Entitlement to service connection for allergic 
conjunctivitis.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection bilateral hearing loss.

7.  Entitlement to service connection for tinea cruris.

8.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the patella of the right knee.

9.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired from the United States 
Air Force in September 1992 after 23 years of active duty.  
These matters are before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
chrondromalacia of the patella of the right knee and for 
tinea versicolor, each rated 10 percent; and denied service 
connection for the remaining issues.


FINDINGS OF FACT

1.  Competent (medical) evidence reasonably shows that 
initial manifestations of hypertension had its onset while 
the veteran was on active duty.

2.  Competent (medical) evidence shows that chronic renal 
insufficiency is a result of hypertension.

3.  A positive TB test is not a disability for VA purposes; 
and it is not currently shown that the veteran has TB.
4.  The veteran's allergic conjunctivitis was an acute and 
transitory condition that resolved; a chronic allergic 
conjunctivitis was not manifested in service and such 
disability is not currently shown.

5.  The veteran's left shoulder complaint was an acute and 
transitory condition that resolved; a chronic left shoulder 
disability was not manifested in service and such disability 
is not currently shown.

6.  A bilateral hearing loss disability was not manifested in 
service and such disability is not currently shown.

7.  The veteran's tinea cruris shown in service was an acute 
and transitory condition that resolved; chronic tinea cruris 
was not manifested in service, and is not currently shown. 

8.  Throughout the appeal period the veteran's right knee 
disability has been manifested by slight subluxation or 
lateral instability, including due to pain, on use; there is 
no ankylosis of the knee, no limitation of extension, and 
flexion is not limited to 30 degrees or less.

9.  Throughout the appeal period the veteran's tinea 
versicolor is not shown to result in exudation or itching, 
constant, extensive lesions or marked disfigurement; it does 
not cover 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, and has not required 
systemic therapy with corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).

2.  Service connection for chronic renal insufficiency, as 
secondary to hypertension is warranted.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.310 (2007).

3.  Service connection for a positive TB test is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

4.  Service connection for allergic conjunctivitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007). 

5.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007). 

6.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.385 (2007).

7.  Service connection for tinea cruris is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).

8.  A rating in excess of 10 percent is not warranted for the 
veteran's right knee disability.  38 U.S.C.A.§§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes (Codes), 5257, 5260, 5261 (2007).

9.  A rating in excess of 10 percent for tinea versicolor is 
not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.118, Code 7806 (2002), Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the benefit sought with respect to the claims pertaining 
to hypertension and chronic renal insufficiency, there is no 
reason to belabor the impact of the VCAA on these matters.  
Any error in notice timing or content in these matters is 
harmless.

Regarding the remaining service connection issues, via letter 
in August 2002, the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letter informed the veteran that he should submit any medical 
evidence pertinent to his claims.  Although full VCAA notice 
was not provided to the veteran prior to the initial 
adjudication in these matters, he has had ample opportunity 
to supplement the record and to participate in the 
adjudicatory process following notice.  While he did not 
receive timely notice regarding disability ratings and 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)) with respect to the claims seeking service 
connection, this decision does not address rating/effective 
date issues as to those matters, and the veteran is not 
prejudiced by any notice deficiency in that regard.

Regarding the increased rating claims, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An April 2004 statement of the case (SOC), and a 
July 2006 supplemental SOC provided notice on the 
"downstream" issue of increased initial ratings, and 
readjudicated the matters after the veteran had opportunity 
to respond.  He has had full opportunity to participate in 
the adjudicatory process; is exercising his right to appeal 
the rating assigned/pursue a higher disability rating.  

The veteran's service medical records (SMRs) and available 
private treatment records identified by the veteran have been 
associated with his claims file.  He was afforded skin, 
joints, and eye VA examinations.  Because there is no 
competent evidence of current hearing loss disability or that 
hearing loss was manifested in service (or sensorineural 
hearing loss was manifested to a compensable degree in the 
first postservice year), a VA audiological evaluation/medical 
opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(A)(B).  He has not identified any pertinent 
records that remain outstanding (he replied in August 2006 
that he had no further information to submit).  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of these claims.

Criteria, Evidence and Analysis

Service connection:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension:

The veteran's SMRs show blood pressure readings of:  140/94, 
130/90 in June 1974; 150/90 in April 1975;150/108 in July 
1987; 160/100 in September 1991 and 142/92 on retirement 
examination.  Postservice records from May to December 2001 
show that the veteran was hospitalized intermittently for 
(among other illness) hypertension.  A discharge summary 
notes a blood pressure reading of 235/140 alleviated by 
medication to 182/92.

On September 2002 VA examination, it was noted that the 
veteran was on medications to control hypertension.  He 
indicated that he had elevated blood pressure in service and 
that a diagnosis of borderline hypertension was noted when he 
retired from the military.  On examination blood pressure 
readings were 134/82; 132/80; 136/82.  The diagnosis was 
hypertension with end stage renal disease, managed with 
chronic peritoneal dialysis.  

The evidence shows that the veteran has a diagnosis of 
hypertension, and that elevated blood pressure readings were 
manifested in service.  September 2002 VA examination noted 
there was borderline hypertension at the time of the 
veteran's retirement.  The record reasonably shows that the 
onset of the veteran's hypertension occurred in service.  
Consequently, service connection for hypertension is 
warranted.   

Chronic renal insufficiency:

Chronic renal insufficiency was not manifested in service (or 
in the first postservice year); it is not alleged otherwise.  
The proposed theory of entitlement to service connection for 
chronic renal insufficiency is one of secondary service 
connection.  

On November 2002 VA examination, the examiner noted "chronic 
renal insufficiency on peritoneal dialysis secondary to 
[hypertension]".

To establish secondary service connection, three threshold 
requirements must be met: (1) There must be competent 
(medical diagnosis) evidence of current disability.  This 
requirement is met as chronic renal insufficiency is 
diagnosed.  (2) There must be a service-connected disability.  
This requirement is also met, as the Board has determined 
that the veteran's hypertension is service connected. and (3) 
There must be competent evidence of a nexus between the 
service-connected disability and the disability for which 
secondary service connection is claimed.  This requirement is 
also met, as the VA examiner has opined that the veteran's 
chronic renal insufficiency is secondary to hypertension.

Accordingly, the Board finds that all the legal requirements 
for establishing secondary service connection are met, and 
that service connection for chronic renal insufficiency as 
secondary to service-connected hypertension is warranted.

Positive TB test, allergic conjunctivitis, left shoulder 
disability, hearing loss, tinea cruris:

The veteran's SMRs note that he had a positive TB test in 
1972.  They do not mention hearing loss disability.  He was 
seen several times in service for tinea cruris, and a topical 
cream was prescribed.  In March 1983 he was seen/treated for 
complaints of a left shoulder injury; tendonitis was 
diagnosed and no follow up treatment was reported.  In 
September 1991, he was seen for allergic conjunctivitis; cold 
compresses and ointment were prescribed; no follow up 
treatment was reported.  On service retirement physical, 
clinical evaluations of the eyes and upper extremities were 
normal; tinea versicolor was diagnosed (and is service 
connected), however, tinea cruris was not noted.  Puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
15
10
10
10
10

Postservice records contain no mention of TB, allergic 
conjunctivitis, a left shoulder disability, bilateral hearing 
loss, or tinea cruris.

On September 2002 VA skin examination, it was noted that the 
veteran developed a pruritic dermatitis in the groin area in 
service, which was treated with topical medications and 
resolved.  Physical examination noted residual 
hyperpigmentation but no inflammatory response.  The 
diagnosis was history of tinea cruris. 

On September 2002 VA joints examination, the veteran reported 
pain and disability of his left shoulder that had come 
gradually over the last three months with no history of 
trauma.  On X-ray, the left shoulder was normal.

On September 2002 VA eye examination, the veteran made no 
reference to conjunctivitis.  Anterior segment examination 
revealed that the lids, lashes, lacrimal glands were clear 
and within normal limits bilaterally.  The conjunctivae 
showed racial melanosis.  The sclera was normal and white 
bilaterally.  The corneas were normal.  The lens were clear.  
The impression was that the veteran did not suffer from any 
kind of chronic conjunctivitis.

On September 2002 VA examination, the veteran reported a 
history of a positive TB test.  He stated that he did not 
take medications and reportedly had a normal chest X-ray.  He 
denied ever having nightsweats, weight loss or gain, 
hemophthisis or daytime hypersomnolence, or history of 
malignancies.  Chest X-ray was negative.  The diagnosis was 
no evidence of current active lung disease.

The threshold question that must be addressed (as with any 
claim seeking service connection) is whether the veteran 
actually has the disabilities for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record contains no competent evidence that the veteran 
now has any of these disabilities for which service 
connection is sought.  Notably, while a positive TB test may 
suggest that follow-up is indicated, of itself it is not a 
disability for VA purposes.  Significantly, a chest x-ray was 
negative, and a VA examiner noted that no active lung disease 
was shown.  

The audiometric study of record does not show a hearing loss 
disability by VA standards.  [As defined in 38 C.F.R. 
§ 3.385.]  In fact, it does not show a single puretone 
threshold that would be considered elevated.  While the 
record reflects that the veteran was seen for left shoulder 
complaints, tinea cruris, and allergic conjunctivitis in 
service, the conditions were acute and transitory, and 
associated complaints were resolved by the time of the 
service separation examination.  No chronic left shoulder 
disability, allergic conjunctivitis, or tinea cruris was 
noted at separation or clinically noted since.  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has the disability.  He 
has not submitted any competent (medical) evidence that he 
currently has TB, allergic conjunctivitis, left shoulder 
disability, hearing loss, or tinea cruris, nor has he 
identified any treatment provider who might substantiate that 
he has any such disability.  Thus, with respect to these 
claimed disabilities the initial threshold requirement 
necessary to substantiate a service connection claim, 
competent (medical diagnosis) evidence of current disability 
is not met.  Accordingly, these claims must all be denied.    

Increased ratings:

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

As the instant appeal is from the initial rating assigned 
with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal 
period, based on facts found, must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are not warranted because no variance in degree of right knee 
disability or tinea versicolor during the appeal period is 
shown.  The veteran has not reported any treatment for the 
right knee or tinea versicolor since his separation from 
service, and there is no basis for rating such disabilities 
other than the reports of the September 2002 and January 2006 
VA examinations.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Any reasonable doubt is to be resolved in the claimant's 
favor.  38 C.F.R. § 3.102.  

Right knee:

The veteran's SMRs show that he was seen and treated on 
numerous occasions for chondromalacia of the right patella.  

On September 2002 VA examination, the veteran reported that 
he experienced periodic pain and swelling of his right knee 
during active duty.  He stated that the pain was aggravated 
by going up stairs or if he were sitting for a prolonged 
period with his knee bent.  He denied a history of locking, 
instability, incoordination, weakness or easy fatigability.  
Physical examination revealed, no effusion of the knees.  
There was no erythema.  Varus and valgus stress tests showed 
no instability.  Lachman's test was negative.  Anterior and 
posterior drawer signs were negative.  McMurray's sign was 
negative.  There was tenderness over the articular surface of  
the patella on the right side, as well as positive 
patellofemoral compression.  The diagnosis was chondromalacia 
of the right patella.

On January 2006 VA examination, the veteran reported that his 
right knee pain was a 5 out of 10.  He did not take 
medication for the knee due to poor kidney function.  He 
stated that he had not had any treatment for his right knee.  
Physical examination revealed that there was no atrophy or 
swelling of the right knee.  Range of motion of the right 
knee was 0 to 125 degrees.  There was no medial or lateral 
joint line tenderness.  The patellar grind test was mildly 
positive.  There was no varus or valgus instability with 
stressing.  Anterior and posterior drawer tests were 
negative, as was the anterior Lachman test.  Minimal 
discomfort was noted with deep right knee bend.  Motor 
testing was 5/5 for quadriceps, hamstrings, tibialis 
anterior, gastrocnemius, soleus and extensor hallucis longus.  
Range of motion of the right knee was not limited by pain, 
weakness, fatigability, lack of coordination, lack of 
endurance on repetitive motion or flares.  The examiner noted 
that X-rays ordered showed no evidence of acute fracture or 
dislocation.  There was no evidence of extensive narrowing of 
the medial or lateral joint space, and no evidence to suggest 
malalignment of the right patellofemoral joint.  The 
diagnosis was right patella chondromalacia.

The veteran's service-connected right knee disability has 
been assigned a 10 percent rating under Code 5257 (for 
recurrent subluxation or lateral instability).  Code 5257 
provides for a 20 percent rating for moderate subluxation or 
instability.  38 C.F.R. § 4.71a.

Other potentially applicable Codes include Code 5260 (for 
limitation of flexion) which provides a 10 percent rating for 
limitation to 45 degrees, and a 20 percent rating for 
limitation to 30 degrees; Code 5261 (for limitation of 
extension) which provides a 0 percent rating where extension 
is limited to 5 degrees, and compensable ratings where 
extension is limited at 10 degrees or more.  Code 5256 
provides for rating where there is ankylosis; and Codes 5258, 
5259 provide for rating based on symptomatic removal of 
cartilage, and dislocated semilunar cartilage with 
"locking".  Codes 5003, 5010 provide for rating knee 
arthritis based on limitation of motion.  The maximum rating 
under Code 5003 when limitation of motion is not to a 
compensable degree is 10 percent.  38 C.F.R. § 4.71a.

Here, flexion and extension is not compensably limited (0 to 
125 degrees on examination); there is no ankylosis; arthritis 
of the right knee has not been diagnosed; and there is no 
showing of dislocated semilunar cartilage, with frequent 
locking or removed symptomatic.  Consequently, rating the 
disability under Codes 5003, 5010, 5256, 5258, 5259, 5260 or 
5261 would not be appropriate.  

What remains for consideration is Code 5257 (under which the 
current 10 percent rating is assigned).  The September 2002 
examination found that there was tenderness over the knee cap 
and a positive patellofemoral compression test.  The January 
2006 examination found that the patellar grind test was 
mildly positive, although the varus/valgus stability testing 
was negative.  Clearly, the evidence does not show moderate 
subluxation/instability which would meet or approximate the 
criteria for the next higher rating of 20 percent under Code 
5257.

In summary, given that there is no evidence that at any time 
during the appeal period instability of the right knee has 
been more than slight, there is no basis for assigning a 
higher than 10 percent rating under Code 5257 for any period 
of time encompassed by this appeal.  Consequently, an 
increased rating is not warranted.  

Tinea versicolor:

The veteran's SMRs show that on numerous occasions he was 
seen and treated for tinea versicolor.

On September 2002 VA examination, superficial slightly scaly 
patches were seen on the upper anterior chest, shoulders and 
back.  It was noted that there was patchy dermatitis.  The 
diagnosis was active tinea versicolor.

On January 2006 VA examination, the veteran reported that he 
was not on any treatment for tinea versicolor.  There was no 
evidence of urticaria, vasculitis or erythema multiforme nor 
evidence of systemic symptoms associated with the skin 
disease.  Physical examination revealed no acne/chloracne, 
alopecia, hyperhidrosis or malignant neoplasms.  Darkened 
discoloration was localized to the hand measuring 10.0 cm by 
5.0 cm. with no systemic manifestations.  There was 
discoloration and increased pigmentation with scattered 
pigmented macular lesions located over the torso towards the 
midline.  The estimated percent of exposed areas affected was 
0 percent.  The estimated percent of the total body area 
affected was greater than 5 percent but less than 20 percent.

The criteria for rating skin disorders were revised effective 
August 30, 2002.  When the applicable regulations are amended 
during pendency of an appeal, as here, the version of the 
regulations most favorable to the veteran is to be applied 
(with the new criteria to be applied only from the effective 
date of the criteria change, but not prior).  See VAOPGCPREC 
3-2000.

The veteran's skin disability is rated by analogy to the 
criteria for rating eczema, Code 7806.  Under the pre-August 
30, 2002 Code 7806 criteria, a 10 percent rating was assigned 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  The next higher, 30 
percent, rating required exudation or itching, constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

Comparing the findings reported to the prior and the revised 
criteria for rating this disability, the Board finds a rating 
in excess of 10 percent is not warranted under either the 
prior or (from their effective date) the revised criteria.  
Regarding the prior criteria, marked disfigurement, extensive 
lesions, constant exudation or constant itching are not shown 
at any time during the appeal period.  

As for the revised criteria, as the January 2006 examination 
found that more than 5, but less than 20 percent of the 
entire body was involved, the degree of disability shown 
falls within the parameters of the criteria for a 10 percent 
rating, and the next higher (30 percent) rating is not 
warranted.  Furthermore, there is no evidence that the 
veteran receives or received systemic 
immunosuppressive/corticosteroid therapy for the tinea 
versicolor.  In fact, he has stated that he is receiving no 
treatment for his skin disability.  Since neither the prior, 
nor the current criteria for a higher rating are met, a 
rating in excess of 10 percent is not warranted.


ORDER

Service connection for hypertension is granted.

Service connection for chronic renal insufficiency as 
secondary to hypertension is granted.

Service connection for positive TB test is denied.

Service connection for allergic conjunctivitis is denied.

Service connection for a left shoulder disability is denied.

Service connection bilateral hearing loss is denied.
Service connection for tinea cruris is denied.

A rating in excess of 10 percent for chondromalacia of the 
right patella is denied. 

A rating in excess of 10 percent for tinea versicolor is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


